SCALES, J.
In this consolidated appeal, Appellant Todd Alexander challenges both (i) his conviction for animal cruelty, and (ii) the trial court’s revocation of his probation based on the animal cruelty conviction. Because the jury’s verdict is supported by competent, substantial evidence of when Alexander committed the crime, we affirm. Gonzalez v. State, 841 So.2d 650, 652 (Fla. 3d DCA 2003) (jury verdict supported by competent, substantial evidence must be sustained on appeal). We remand only to allow the trial court to enter a correct written order, consistent with its oral pro*1086nouncement, to reflect that the crime was not committed using a weapon.
Affirmed; remanded.